PER CURIAM:
The claimant brought this action for damage to his truck which occurred after he struck a hazard warning sign on a road maintained by the respondent in Cabell County.
The incident giving rise to this claim occurred in the evening hours of March 30, 1997. The claimant was driving a 1995 F350 crew cab truck on Glenwood Road (County Route 15) near Milton. The weather was dark and it was raining. Route 15 in this area is a two-lane paved road that is secondary in terms of maintenance priority. The road in this area had begun to slip due to flooding, and the respondent had installed a hazard paddle to alert motorists. The evidence adduced at hearing was that the claimant was driving approximately 25 miles per hour when his vehicle struck the hazard paddle, resulting in damage to the fender and mirror on the passenger side. The claimant submitted into evidence repair estimates ranging from roughly $880.00 to $1,200.00. The repairs have not been done. The claimant carried a $250.00 insurance deductible.
The claimant testified that part of the sign extended across the white line into the traveled portion of the road. The claimant’s position was that he was unable to avoid the hazard paddle because the respondent had failed to install additional warning signs prior to the slip. The respondent’s evidence indicated that the area had been experiencing severe and widespread flooding at the time, which contributed to the slip.
It is well established that the state is neither an insurer nor a guarantor of the safety of motorists upon its roads. Adkins vs. Sims, 46 S.E.2d 81 (W.Va. 1947). The Court is of the opinion that the respondent acted reasonably and properly under the circumstances and that there is insufficient evidence upon which to justify an award. Therefore in view of the foregoing the claim must be denied.
Claim disallowed.